                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

RANDALL S. MCCAUL,                              )
                                                )
        Plaintiff,                              )          NO. 3:17-cv-1315
                                                )
v.                                              )          JUDGE RICHARDSON
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
        Defendants.                             )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 15), to which no Objections have been filed. The Court has reviewed the Report and

Recommendation and the file. The Report and Recommendation is adopted and approved.

       Accordingly, Defendant’s Motion to Dismiss (Doc. No. 8) is GRANTED. For the reasons

explained in the Report and Recommendation, Plaintiff’s claims for wrongful arrest and wrongful

prosecution are DISMISSED with prejudice, and Plaintiff’s claims for lost or converted property

are DISMISSED without prejudice.

       The Clerk is directed to close the file. This Order constitutes the final judgment in this case

for purposes of Fed. R. Civ. P. 58. The Court also states that any appeal from this dismissal would

not be certified as taken in good faith pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.


                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE
